DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Agnique” (and others), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The proper identification of the product referred to only by a name used in trade is omitted from the specification and such identification is deemed necessary under the principles set forth above. Therefor the disclosure is deemed insufficient and the claims are rejection on ground of insufficient disclosure any claims based on the identification of the product merely by trademark or by the name used in trade. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The amendment to claim 1 recites an organic solvent “capric acid dimethylamide”. Support for this amendment is on Page 12 of the Specification, and particularly points to the solvent named Agnique AMD10. However, Agnique AMD 10 is described as capryl/capric acid dimethylamide by the manufacturer (see BTC, “Sustainable Solvents”, pg. 4). There is insufficient disclosure of “capric acid dimethylamide” based on the identification of the trademark/trade name product disclosed in the Specification.

Indication of Allowable Subject Matter
Claims 1, 3-4, 11 and 24-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record - Marks (US Patent Publication No. 2008/0307845 A1) – is directed to a plant treatment composition [Paragraph 0050] comprising:
an aqueous phase comprising a plant nutrient (e.g. water and water-soluble nutrients) [Paragraph 0022-0023];
an organic phase comprising a substituted urea, wherein the substituted urea is diphenyl l urea [Paragraph 0018], dissolved in an organic solvent (e.g. ethanol) [Pages 5-6, Examples]; and 
an emulsifier [Paragraph 0022] comprising an ethoxylated alcohol [Paragraph 0027] comprising an ethoxylated isotridecyl alcohol;
wherein the plant nutrient is water soluble and dissolved in the aqueous phase [Paragraph 0022-0023]; and
wherein the plant treatment composition comprises the diphenyl urea compound (e.g. substituted urea) in a range of from 30 to 300 ppm, based on the total weight of the plant treatment composition [Paragraph 0020];
wherein the composition further comprises (most preferably) from 4% to 6% w/w calcium, based on the total weight of the plant treatment composition [Paragraph 0012], and a magnesium nutrient mineral, zinc, and/or iron most preferably from 4 to 6% [Paragraph 0023].

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a composition comprising “an organic phase comprising […] an organic solvent  […] wherein the organic solvent has a solubility in water of less than 10 g/L and comprises or consists of capric acid dimethylamide”.



Applicant is reminded that when all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         October 24, 2022